Citation Nr: 0323482	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  01-04 440A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
hepatitis. 
 
2.  Entitlement to a total rating based on unemployability 
due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J.D.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had verified active duty service from December 
1965 until November 1967.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision dated in September 1999 of the Newark, New Jersey 
Regional Office (RO) which denied a compensable rating for 
hepatitis, and a total rating based on unemployability due to 
service-connected disability.  The veteran expressed 
dissatisfaction with this rating determination in a notice of 
disagreement received in November 1999.

The veteran was afforded a personal hearing in February 2003 
before a Member of the Board sitting at Newark, New Jersey; 
the transcript of which is of record.  


REMAND

The veteran contends that he currently has chronic residuals 
of hepatitis for which a higher disability evaluation is 
warranted.  He asserts that this disability causes him to be 
unemployable. 

The appellant testified in February 2003 that he sought 
continuing treatment for hepatitis residuals at the VA 
Medical Center in East Orange, New Jersey.  A review of the 
claims folder reflects that clinical records from 1999 
through April 6, 2000 are available for review, but that no 
subsequent clinic notes have been retrieved.  In view of 
such, VA clinical records dating from April 7, 2000 should be 
requested and associated with the claims folder.

The veteran indicated at the personal hearing that he 
received Social Security benefits.  Review of the record 
shows that the RO requested documentation from that agency in 
May 2000 and December 2000, but it appears that no response 
has been received in this regard to date.  Such records may 
be useful to the adjudication of the issues on appeal as they 
have the potential to shed some light on the veteran's 
claimed inability to work.  The Board is thus of the opinion 
that another attempt should be made to secure the Social 
Security records.  

The veteran also presented testimony in February 2003 to the 
effect that he received treatment from physicians who were 
presumably not within the VA system.  Review of the record 
indicates that on his original claim for benefits received in 
March 1997, he stated that he had been treated at Orange 
Memorial Medical Center, 188 Sussex Avenue, Orange, New 
Jersey.  He noted in a VA Medical Expense Report received in 
November 1999 that he had seen a Dr. Pine at the Westside 
Medical Center, 291 16th Avenue, Newark, New Jersey in 
October 1999 who had prescribed medication.  No clinical 
reports from those providers are of record.  Such information 
should also be requested and associated with the claims 
folder.  

Finally, the Board points out that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002) was promulgated which obligates VA to 
heighten its duty to assist the veteran.  In this regard, the 
Board observes that there is no documentation in the record 
notifying the veteran of the allocation of the burden of 
producing evidence; that is, which evidence VA will obtain 
and which evidence the veteran must provide pertaining to his 
claim for a higher rating for hepatitis.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO should provide the 
veteran with the appropriate notice under the VCAA.

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran and 
his representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the claim.  The letter 
should also specifically inform the 
veteran and his representative of which 
portion of the evidence is to be provided 
by the claimant and which part, if any, 
the RO will attempt to obtain on behalf 
of the claimant.

2.  Ask the veteran to identify, by 
name, address, and approximate 
(beginning and ending) dates, all 
health care providers who have treated 
him for hepatitis from 1998 to the 
present.  Complete clinical records 
should be obtained from each health 
care provider the appellant identifies.  
Additionally, records from 1998 to the 
present from the Orange Memorial 
Medical Center, 188 Sussex Avenue, 
Orange, New Jersey, and from Dr. Pine 
at Westside Medical Center, 291 16th 
Avenue, Newark, New Jersey should be 
obtained.  

3.  The RO should again contact the 
Social Security Administration and 
request a copy of their decision 
regarding the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
in that decision.

4.  The RO should specifically request 
any and all of the veteran's clinic 
records from the East Orange, New 
Jersey VA Medical Center dating from 
April 7, 2000, and associate them with 
the claims folder.

5.   After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review this 
claim.  The RO must provide adequate 
reasons and bases for its 
determinations, addressing all issues 
and concerns that were noted in this 
REMAND.  

6.  Thereafter, the agency of original 
jurisdiction should re-adjudicate the 
issues of entitlement to a compensable 
rating for hepatitis, and a total rating 
based on unemployability due to service-
connected disability.  If the benefits 
sought on appeal are not granted, the 
appellant and his representative should 
be provided with a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond 
thereto.  Thereafter, the claims should 
be returned to the Board for further 
appellate consideration.  .

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	KIMBERLY OSBORNE
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




